Citation Nr: 1600443	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The April 2011 rating decision granted service connection for bilateral tinnitus assigning a 10 percent evaluation, and bilateral hearing loss and assigned a non-compensable evaluation effective March 29, 2010.  The Veteran filed a notice of disagreement (NOD).  Thereafter, a statement of the case (SOC) was issued in October 2013.  In his subsequent November 2013 substantive appeal (VA Form 9), the Veteran limited his appeal to only the bilateral hearing loss issue.  Thus, it is the only issue properly before the Board.

In May 2015, the Board remanded the appeal for additional evidentiary development.  It is now returned to the Board for appellate review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to, at worst, auditory acuity of Level I in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through a notice letter dated in April 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in May 2010 (with an April 2011 addendum) and August 2015.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds that these examinations are adequate for the purpose of evaluating the status of the Veteran's disability as each involved examination of the Veteran, consideration of his pertinent history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Increased Disability Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.

For the purposes of this decision, the Board accepts the Veteran's lay assertions regarding his observable symptoms as both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49(1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

There is an alternative method of rating hearing loss in defined instances of exceptional patterns of hearing impairment.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85; DC 6100.

The Veteran seeks an initial compensable rating for bilateral hearing loss.

The Board finds that the Veteran's bilateral hearing loss symptoms most closely approximate a non-compensable evaluation under Diagnostic Code 6100, but no higher, since the award of service connection.  See 38 C.F.R. § 3.385.

An April 2006 private audiological examination reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
50
LEFT
15
25
30
45
60

The Veteran presented with complaints of ringing in his ear and also having experienced a change in tone.  In the resulting examination report, speech audiometry based on the Maryland CNC Test was not provided and examination of the ears revealed bilateral hearing loss for VA purposes.  See Private Audiology Report from Dr. J.G.

In May 2010 (with an April 2011 addendum opinion), the Veteran was afforded a VA audiological examination, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
45
65
LEFT
20
30
35
55
60

Speech audiometry revealed speech ability of 100 percent in the right ear and 100 percent in the left ear based on the Maryland CNC Test.  The diagnoses included bilateral sensorineural hearing loss for VA purposes. 

The Veteran reported hazardous noise exposure during active military service and post-occupational noise exposure for 8 years in a relatively noisy warehouse while employed in the dairy business.  After interviewing the Veteran and conducting an examination of him, diagnoses included bilateral sensorineural hearing loss.  

A June 2010 VA treatment record shows the Veteran requested hearing aids.  See Albany CBOC Treatment Records.

At a subsequent July 2010 VA audiogram consult shows the Veteran reported a gradual decrease in hearing since service discharge.  He denied a history of occupational and recreational noise exposure and any changes in hearing since his previous VA audiometric evaluation in May 2010.  The resulting examination report concludes that the audiogram results were not valid for rating purposes.  However, the examiner opined that current audiogram results were consistent with aging and noise-induced cochlear pathology and also that hearing loss had not changed significantly since the previous May 2010 VA examination.

The Veteran underwent a VA audiology examination in August 2015 to determine the current severity of his bilateral hearing loss disability.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
60
65
LEFT
40
45
65
65
70

Upon examination, the Veteran reported a positive history for occupational noise exposure since his initial VA audiological examination.  He reported that he worked in a warehouse for the marine base operating a forklift and cherry picker without hearing protection for 12 hours a day.  He denied a history of recreational noise exposure.  Speech audiometry revealed speech ability of 92 percent in the right ear and 84 percent in the left ear.  

The Board first finds that the April 2006 private audiology report from Dr. J.G. and the July 2010 VA audiology consult are not valid for rating purposed.  As explained above, the April 2006 private report did not include results of speech discrimination tests (Maryland CNC), therefore the audiometric findings are not adequate for rating purposes.  38 C.F.R. § 3.385.  Further, the July 2010 VA audiometric results were deemed not valid for rating purposes.  In so finding, the examiner concluded that audiometric results were consistent with aging and noise-induced cochlear pathology.    

The audiological evaluation conducted during the May 2010 VA medical examination showed that the Veteran had an average puretone threshold of 42.50 decibels in the right ear with speech discrimination of 100 percent.  He also exhibited an average puretone threshold of 45 decibels in the left ear with speech discrimination of 100 percent.  Thus, the Veteran's hearing loss was at Level I.  Under the Rating Schedule, this coincides with a non-compensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological evaluation conducted during the August 2015 VA examination showed that the Veteran had an average puretone threshold of 55 in the right ear with speech discrimination of 92 percent.  Thus, the Veteran's hearing loss was at Level I.  The average puretone threshold in the left ear was 61.25 with speech discrimination of 84 percent.  This is a Level III hearing loss.  Under the Rating Schedule, this coincides with a non-compensable disability rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Thus, at no time during the appeal period, did the Veteran's bilateral hearing loss meet the scheduler criteria for a compensable rating.  Thus, the preponderance of the evidence is against the Veteran's appeal.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral hearing loss condition.  Here, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The Board assigns the May 2010 (with April 2011 addendum opinion) and August 2015 VA examiner's opinion significant probative weight because it was based on a full examination of the claims folder, fully addressed the Veteran's in-service symptoms and contentions, and was supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).
The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of the valid audiometric examinations show that the alternative table is not applicable.  Similarly, in light of these audiometric findings, the special considerations for paired organs under 38 C.F.R. § 3.383(a)(3) are not applicable.

In sum, the disability picture shown by the evidence of record supports a non-compensable evaluation throughout the rating period on appeal; at no point has the evidence demonstrated entitlement to the next-higher 10 percent evaluation.  In reaching these conclusions, the benefit of the doubt has been appropriately considered.  38 U.S.C.A. § 5107;  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


